Citation Nr: 1045653	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the Veteran's stepson, N.S.A., is entitled to recognition 
as a "helpless child" of the Veteran for the purposes of 
Dependency and Indemnity Compensation (DIC) benefits on the basis 
of permanent incapacity for self-support prior to attaining the 
age of 18 years.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran had active duty from December 1950 to October 1953.  
The appellant is the son of the Veteran's surviving spouse.

The Board notes that the appellant's previous claim for 
Dependency and Indemnity Compensation benefits (DIC) based on the 
death of the Veteran, which was filed in June 2001, was denied in 
October 2001 on the basis that he had elected to receive 
Dependents Educational Assistance (DEA) (Chapter 35) benefits, 
which he began receiving effective in September 1997.  The 
current claim for DIC benefits was filed in January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which 
denied the claim for DIC benefits on the basis that the appellant 
was a dependent child of the surviving spouse over the age of 26.  
The appellant appealed this decision, arguing that he became 
permanently incapable of self-support prior to age 18.

This matter was previously before the Board in July 2007, at 
which time it was remanded to schedule a Travel Board hearing.  
The appellant appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in May 2008.  A 
transcript of the hearing is of record.

The matter was again remanded by the Board in August 2008, 
September 2009, and May 2010 for further development.  The appeal 
has again been returned to the Board for appellate action.




FINDINGS OF FACT

1.  The appellant was born in November 1975, attained the age of 
18 in November 1993, and is the child of the Veteran's surviving 
spouse.

2.  A preponderance of the evidence is against a finding that the 
appellant was permanently incapable of self-support by reason of 
physical or mental defects at or before he attained the age of 
18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the appellant prior to 
attaining the age of 18 are not met.  38 U.S.C.A. § 101(4), 
103(e), 1310, 1542, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Helpless Child

To establish entitlement to recognition as the helpless child of 
the Veteran, it must be shown that the child was permanently 
incapable of self support by reason of mental or physical defect 
as of his or her eighteenth birthday.  38 C.F.R. § 3.356(a).  
Rating determinations regarding helpless child status are made 
solely on the basis of whether the child is permanently incapable 
of self-support through his own efforts by reason of physical or 
mental defects.  Rating criteria applicable to disabled veterans 
are not controlling.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual case.  
Id.

A "child" for VA benefits purposes must be unmarried and must be 
either under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).

Facts for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that the "child" is earning his or her own support 
is prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered to 
exist when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the age 
of 18 years, may be so held at a later date even though there may 
have been a short intervening period or periods when his or her 
condition was such that he or she was employed, provided the 
cause of incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases or 
injuries that could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, should 
not be considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child prior 
or subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the child, 
the economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases there 
should be considered whether the daily activities of the child in 
the home and community are equivalent to the activities of 
employment of any nature within the physical or mental capacity 
of the child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a major 
factor in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.

The Court has held that the "focus of analysis must be on the 
claimant's condition at the time of his 18th birthday."  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of 
establishing helpless child status, if the child is shown to be 
capable of self-support at eighteen, VA is required to proceed no 
further.  Id.  However, if a finding is made that the child was 
permanently incapable of self-support as of his eighteenth 
birthday, then, regardless of that finding, evidence of the 
child's continued incapacity is needed.  Id.

The appellant contends that he is a helpless child who is 
permanently incapable of self-support due to multiple physical 
disabilities.  He was born in November 1975 and turned 18 in 
November 1993.

Treatment records obtained in conjunction with the appellant's 
claim reveal he was hospitalized in February 1978 at the age of 2 
years and 2 months for problems with fulminant meningococcemia.  
During his hospitalization, numerous problems developed but were 
noted to have resolved with treatment.  The appellant was 
readmitted 10 days after discharge; a discharge diagnosis of 
vasculitis, probably viral, was rendered.

At a March 15, 1979, orthopedic consultation, the appellant was 
noted to have abnormal x-rays of the right ankle, particularly on 
the right side.  Physical examination revealed some residual 
warmth and swelling about the right ankle as compared to the 
left.  Radiographs demonstrated irregularity of both the distal 
tibial epiphysis and the talus on the right with some minimal 
involvement on the left.  The physician stated that it was his 
belief that these problems were secondary to probable infection 
from the original problem.

Other treatment records reveal that when the appellant was 5 he 
fell and sustained a laceration to his upper gum and lower lip.  
At the age of 7, he sustained a puncture wound to his scalp as a 
result of being hit in the head with a dart.  X-rays showed no 
evidence of a fracture or a depressed skull fracture.  At the age 
of 9, the appellant set his right sock on fire and burned his 
right foot.  A diagnosis of wound infection with cellulitis of 
the right foot was rendered.

At his May 2008 hearing before the undersigned Veterans Law 
Judge, the appellant testified that he did not graduate from high 
school.  He stated that he stopped attending school in the 8th 
grade.  The appellant also indicated that he lost many of his 
teeth as a result of the blood infection.  He further noted that 
he was unable to move his ankles and that he had no main vein in 
his right leg. 

The appellant indicated that he attended school until the 7th 
grade and did not attend school thereafter as it was too 
academically challenging.  He testified that he stayed at home 
after dropping out of school and did not do anything.  The 
appellant's mother also stated that she had to keep the appellant 
home as his constant coughing was disturbing the class.  He 
testified that he had never worked.  The appellant indicated that 
he obtained his GED at Shoreline Community College in 1997 but 
stated that he had never been employed.  He also testified as to 
having been hit in the head with a bottle at the age of 15, which 
required him receiving 29 stitches in his neck.  The appellant 
further testified as to having been shot subsequent to his 18th 
birthday.  The appellant also indicated that he had been 
receiving Social Security benefits due to being a dependent of 
his biological father and then subsequently began receiving 
Social Security disability benefits in 1998.

Treatment records associated with the claims folder reveal that 
the appellant sustained gunshot wounds to the right upper 
quadrant which exited through the right back in August 1994.

With regard to the appellant's Social Security records, attempts 
to obtain these have been unfruitful.  The Social Security 
Administration has indicated that the records are not available.  
Information in the claims folder shows that the appellant was 
found to be a disabled individual as of September 1997.  
Unfortunately, the records used in making that determination are 
not available for review.

As noted above, the Board remanded this matter for further 
development in May 2010.  As part of the remand, the appellant 
was to be scheduled for a VA examination to determine whether as 
of age 18 he was permanently incapable of self-support due to all 
disabilities.  The appellant was afforded the requested 
examination in June 2010.  The examiner indicated that the claims 
folder, including a copy of the remand, was available and had 
been reviewed.  

The examiner indicated that the appellant was 34 years old and 
was seen in the presence of his mother.  He was born in November 
1975 as a result of a cesarean section.  At the age of 2 and 2 
months he had an infectious illness with a fever to 107, was 
found to have meningococcemia, and was treated at Children's 
Hospital in Seattle after first being seen in the Emergency Room.  
The examiner noted that the appellant was hospitalized and 
recovered.  He also noted that the appellant had problems with 
his teeth by the fourth grade and was sent home from school 
because the other children were making fun of his discolored 
teeth from his illness at age 2.  He was noted to have obtained 
his GED at Shoreline Community College in 1997.  He obtained his 
driver's license at 16 but had never had a job.  The examiner 
indicated that the appellant took no medication, therapy or 
treatment for any condition.  The appellant stated that he quit 
tobacco use three months earlier and did not drink alcohol.  He 
was noted to have sustained a gunshot wound to his left leg in 
February 1994 and gunshot wounds to his abdomen in August 1994.  
He had had no other surgical procedures other than a laparotomy 
and removal of these bullets.  

Physical examination revealed that the appellant was pleasant; 
well groomed; oriented to time, place, and person; and had normal 
speech.  He stated that all he did was lie around at home on his 
bed.  He did not go anywhere, did not do anything, and had never 
had a job.  He had a midline scar from the xiphoid to the pubis 
that measured 36 inches long and 2 cm wide, which was adhesed to 
the deep fascia, depressed, and nontender.  There were no 
hernias.  There were no palpable organ masses or tenderness.  The 
exit wound was 1 cm in diameter, nondepressed, nontender scar in 
the right flank and posterior lumbosacral area.  None of the 
scars impaired the function or range of motion of any joint 
including the spine.  There was no edema.  He did have tenderness 
of both ankles, right worse than left.  Peripheral pulses were 
bounding.  He had a 4 cm transverse depressed scar above the 
right patella, which was 4 cm long and 2 cm wide.  The scar was 
nontender and did not impair the range of motion of the joint.  

The appellant was able to dress and undress himself, and converse 
in a reasonable fashion, with normal memory, normal judgment, 
normal orientation, and normal concentration.  The appellant 
indicated that he was unable to concentrate well enough to 
continue at Shoreline and complete his degree.  The appellant 
stated that he had never worked, never done yard work, and that 
he had to use his brother's truck to drive to VA for this 
appointment.  The examiner noted that the mother also had another 
54 year old son living at home who had not worked for many years.  

With regard to the ankle joints, the appellant could dorsiflex to 
25 degrees and plantar flex to 45 degrees on each side, with pain 
the entire range of motion.  Inversion was to 45 degrees and 
eversion was to 25 degrees on both sides with pain the entire 
range of motion.  There was no ligamentous instability in either 
ankle.  The other joints were all normal.  As it related to the 
skin, there was no evidence of dermatitis, inflammation, or other 
condition.  As to neurological examination, the cerebral, 
cerebellar, motor, and sensory systems were intact and 
symmetrical.  No pathologic reflexes were elicited.  All lab 
reports were normal.  X-rays revealed osteonecrosis and 
degenerative joint disease of the right ankle.  

The examiner rendered a diagnosis of degenerative joint disease 
of the right ankle.  He noted that since the appellant had a 
driver's license at age 16, there was no evidence that he was 
permanently or at any time incapable of self-support due to his 
disabilities.  He indicated that he had determined that the 
appellant was and had been capable of self-support.  He noted 
that the evidence that established this was that he attained his 
GED and had a driver's license prior to that at age 16.  He 
indicated that the appellant was presently ambulatory and well 
groomed and had driven his brother's truck to the Seattle VA to 
attend the appointment on time.  

While the evidence establishes that the appellant was 
hospitalized for a serious infection at age 2 and suffered many 
injuries before turning 18 years old, there is no persuasive 
evidence that he had chronic mental or physical defects of a 
magnitude that would render him permanently incapable of self 
support by age 18.  The Board accepts the testimony and the lay 
evidence provided by the appellant that he was taken out of 
school as a result of his teeth turning brown and his being made 
fun of and that school was mentally challenging.  Nevertheless, 
the appellant was capable of obtaining his driver's license at 
age 16 and later obtained his GED in 1997.  
The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. at 186.  
Nevertheless, lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
see also Jandreau v. Nicholson,, 492 F.3d at 1372, and Buchanan 
v. Nicholson, 451 F.3d at 1336.  

The appellant is competent to describe what he experienced as a 
child.  The appellant is not competent, however, to offer an 
opinion regarding the contended relationship between his 
disabilities and his capacity for self-support prior to age 18.  
While the appellant's contentions have been considered carefully, 
they are outweighed by the medical evidence of record showing 
that he was not permanently incapable of self-support prior to 
reaching age 18.  Moreover, the June 2010 VA examiner, following 
a complete review of the claims folder and thorough examination 
of the appellant, indicated that there was no evidence that he 
was permanently or at any time incapable of self-support due to 
his disabilities.  The record demonstrates that the appellant was 
not disabled at the time he attained 18 years of age to the 
extent that he was permanently incapable of self-support due to 
his disabilities.  As such, the appellant may not be considered a 
"helpless child" of the Veteran.

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).
For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Board notes that in an April 2005 letter, the RO gave the 
appellant notice that informed him of the evidence needed to 
substantiate his claim, the evidence he was responsible for 
obtaining, and the evidence VA would undertake to obtain, and 
that asked him to submit relevant evidence in his possession.  
The appellant was also given notice as to the disability rating 
and effective date elements in a May 2010 letter, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist an appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  As noted above, an attempt has 
been made to obtain treatment records in conjunction with the 
appellant's award of Social Security disability benefits, but 
these records have been found to be unavailable.  
In conjunction with the May 2010 remand, the appellant was 
afforded a VA examination in June 2010 to determine whether he 
was considered to be a helpless child.  The opinion received 
provides sufficient information and adequate detail in order to 
properly decide the appellant's claim.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and his testimony.  He has also 
indicated in October 2010 that he had no other information to 
submit and that he wanted his claim decided as soon as possible.  
For these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the appellant have 
been met, and no further action is necessary to assist the 
appellant in substantiating this claim.  


ORDER

Entitlement to recognition of the appellant, N.S.A, as the 
"helpless child" of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining age 18 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


